NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                              FILED
                           FOR THE NINTH CIRCUIT                                MAR 10 2010

                                                                          MOLLY C. DWYER, CLERK
                                                                              U.S. COURT OF APPEALS

SANDY BROOKS,                                    No. 07-56452

             Petitioner - Appellant,             D.C. No. CV-05-01038-FMC

  v.
                                                 MEMORANDUM *
MIKE POULOS,

             Respondent - Appellee.


                   Appeal from the United States District Court
                       for the Central District of California
                 Florence-Marie Cooper, District Judge, Presiding

                       Argued and Submitted March 5, 2010*
                               Pasadena, California

Before: GOULD, IKUTA and N.R. SMITH, Circuit Judges.

       Sandy Brooks appeals the district court’s denial of his habeas petition. On

appeal, Brooks argues that the California Department of Corrections and

Rehabilitation’s (“CDCR”) calculation of his earliest possible release date




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
(“EPRD”) violated both his federal due process rights and the federal Ex Post

Facto clause.

      As to his due process claim, Brooks argued to the California state courts that

his liberty interests were violated because the CDCR did not properly calculate his

EPRD. We deny Brooks’s habeas petition on this ground, because the

determination of a formula for calculating the restoration of good time credits is an

unreviewable issue of state law, and the state court’s finding that the calculation of

good time credits was correct was not “an unreasonable determination of the facts

in light of the evidence presented in the State court proceeding.” 28 U.S.C.

§ 2254(d)(2). Moreover, this record does not demonstrate, and Brooks’s counsel

presented no evidence, that Brooks ever presented a due process claim to the state

courts based on any alleged lack of an appropriate hearing, such that the California

courts were given an “‘opportunity to pass upon and correct’ [the] alleged

violations of [Brooks’s] federal rights.” Baldwin v. Reese, 541 U.S. 27, 29 (2004)

(quoting Duncan v. Henry, 513 U.S. 364, 365 (1995) (per curiam)). Brooks,

therefore, failed to properly exhaust this claim under 28 U.S.C. § 2254(b)(1), and

we deny Brooks’s habeas petition on this ground.

      As to his Ex Post Facto claim, Brooks did not make this argument to the

lower court or any of the California state courts, and thus failed to properly exhaust

it. We therefore deny Brooks’s habeas petition on this ground as well.
AFFIRMED.